Citation Nr: 1206818	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a February 2011 decision, the Board denied TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in March 2011.  By order dated in March 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The case is now before the Board for final appellate consideration.


FINDING OF FACT

1.  The Veteran is service-connected for complete peroneal nerve paralysis of the left leg, evaluated as 40 percent disabling; post-operative residuals of the left knee with resultant instability, evaluated as 20 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling; these disabilities combine into a single disability evaluated as 60 percent disabling.

2.  The competent clinical, and competent and credible lay, evidence does not demonstrate that service-connected disability precludes the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in August 2006, prior to the initial unfavorable AOJ decision issued in October 2006. 

The Board observes that the VCAA notice informed the Veteran of the type of evidence necessary to establish entitlement to a TDIU rating, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's VA medical records, private medical records, Social Security Administration (SSA) disability records, and the report of an August 2009 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional treatment records that need be obtained prior to further adjudication of the claim.  

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the Veteran's claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report, she provided an opinion as to the Veteran's employability based on his medical history and her observations and examination at that time.  Nothing suggests that the examiner documented findings inconsistent with the Veteran's medical history or misinterpreted evidence in favor of his claim so as to render the examination suspect.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4) . 

In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim. 

Legal Analysis

The Veteran contends that his service-connected disabilities render him unemployable.  Thus, he claims that he is entitled to a TDIU rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2011).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2011).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

The Veteran is currently service-connected for complete peroneal nerve paralysis of the left leg, evaluated as 40 percent disabling; post-operative residuals of the left knee with resultant instability, evaluated as 20 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  As noted by the Joint Motion, consideration of the three disabilities as one, pursuant to 38 C.F.R. § 4.16(a)(1), means that the Veteran satisfies the initial criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a).

The evidence of record in this case, however, does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  The record demonstrates that the Veteran is unemployed; however, there is nothing to indicate that his unemployment is due to his service-connected disabilities of the left lower extremity.  VA treatment records show multiple hospitalizations for treatment for substance abuse and other acquired psychiatric disorders; these records reveal that the Veteran had lost his job at that time in relation to these disorders.  

A January 2007 SSA decision reflects that the Veteran was under a disability as defined by the Social Security Act from September 2004.  The SSA decision identifies only one of the Veteran's service-connected disabilities, osteoarthritis of the left knee, as a severe impairment.  On the other hand, the SSA decision identifies several non-service-connected conditions as severe impairments: congestive heart failure, hypertension, reactive airway disease, obstructive sleep apnea, and obesity.  Thus, the SSA decision does not indicate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and it is of limited probative value in support of his claim.  

In fact, the only actual medical opinion on this issue weighs against the Veteran's claim.  In the report of the August 2009 VA examination, it was noted that the Veteran had been found to be disabled by SSA due to coronary artery disease and obesity. The VA examiner provided the medical opinion that the Veteran's service-connected mild left peroneal nerve palsy and moderate degenerative joint disease of the bilateral knees did not cause his inability to work, as he was able to ambulate very well with assistive devices.  

The Board finds that this VA medical opinion constitutes highly probative evidence against the Veteran's claim.  It is based on the Veteran's past medical history and current physical findings, to all of which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Beyond his own statements, the Veteran has not submitted evidence in support of his claim.  Further, the evidence suggests that the Veteran does not view himself as unemployable.  A May 2009 VA treatment record indicates that the Veteran had been experiencing difficulty finding employment, but had entered a program to enhance his employment chances.  

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a TDIU rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


